United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-411
Issued: August 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 26, 2008 appellant filed a timely appeal from Office of Workers’
Compensation Programs’ decisions dated July 24 and October 10, 2008. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has more than five percent permanent impairment
to her left lower extremity; and (2) whether the Office properly refused to reopen appellant’s case
for reconsideration of her claim under 5 U.S.C. § 8128.
FACTUAL HISTORY
Appellant, a 31-year-old mail clerk, injured her left knee on March 5, 2007 when she
struck her leg under her desk. She filed a claim for benefits, which the Office accepted for

contusion of the left knee. The claim was subsequently expanded to include the conditions of
patella tendinitis of the left knee and chondromalacia of the left patella.1
In a November 9, 2007 report, Dr. Seth Gasser, Board-certified in orthopedic surgery and
appellant’s treating physician, noted that appellant complained of “unbearable” pain in her left
knee which was aggravated by squatting, climbing stairs and prolonged sitting. He noted that
she had positive mild discomfort in the medial portion of her left patellar tendon and significant
pain in the medial facet of the patella. Dr. Gasser stated that appellant was at postsurgery status
for anterior cruciate ligament reconstructive surgery and diagnosed left patellar tendinitis,
chondromalacia patella Grade 1 on the left. In a form report dated November 9, 2008, he
indicated that she had three percent whole person impairment and stated that she reached
maximum medical improvement on November 9, 2007.
On January 8, 2008 appellant filed a Form CA-7 claim for a schedule award based on a
partial loss of use of her left leg.
In order to determine the degree of permanent impairment appellant may have sustained
from her accepted left knee condition, the Office referred appellant for a second opinion
examination with Dr. William Dinenberg, a Board-certified orthopedic surgeon. In a report
dated May 15, 2008, Dr. Dinenberg stated that appellant had five percent impairment of the
whole person under Table 13-15 at page 336 of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (5th edition) (A.M.A., Guides).
In a report dated July 9, 2008, an Office medical adviser found that appellant had five
percent impairment of her left lower extremity based on the A.M.A., Guides. He rejected
Dr. Dinenberg’s opinion of five percent whole person impairment based on appellant’s history of
chondromalacia and contusion. The Office medical adviser rated five percent impairment for
arthritis, citing the footnote at Table 17-31, page 544 of the A.M.A., Guides, which states:
“In an individual with a history of direct trauma, a complaint of patellofemoral
pain, and crepitation on physical examination, but without joint space narrowing
on x-rays, a two percent whole person or five percent lower extremity impairment
is given.”
On July 24, 2008 the Office granted appellant a schedule award for five percent
permanent impairment of the left lower extremity for the period May 15 to August 23, 2008, for
a total of 4.4 weeks of compensation.
By letter dated September 15, 2008, appellant’s attorney requested reconsideration.
Appellant submitted results of diagnostic tests dated July 10 and 11, 2008 which reiterated the
diagnosis of moderate chondromalacia of the left patella and noted that she had underwent
surgery to repair her left anterior cruciate ligament.
1

In a statement of accepted facts dated April 22, 2008, the Office noted that appellant sustained a network-related
contusion of the left knee in May 2006 and underwent reconstructive surgery to repair her anterior cruciate ligament
on September 12, 2006. It indicated that, prior to the March 5, 2007 work injury, appellant was working light duty
while recovering from her reconstructive left knee surgery.

2

By decision dated October 10, 2008, the Office denied appellant’s application for review
on the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require the Office to review its prior decision.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act2 set forth the
number of weeks of compensation to be paid for permanent loss, or loss of use of the members
of the body listed in the schedule. Where the loss of use is less than 100 percent, the amount of
compensation is paid in proportion to the percentage loss of use.3 However, the Act does not
specify the manner in which the percentage of loss of use of a member is to be determined. For
consistent results and to ensure equal justice under the law to all claimants, the Office has
adopted the A.M.A., Guides (5th edition) as the standard to be used for evaluating schedule
losses.4 The claimant has the burden of proving that the condition for which a schedule award is
sought is causally related to his or her employment.5
ANALYSIS -- ISSUE 1
In this case, the Office medical adviser determined that appellant had five percent
impairment of the left lower extremity by deriving five percent impairment from arthritis,
pursuant to Table 17-31, page 544 of the A.M.A., Guides. He cited the footnote to Table 17-31
at page 544 which apportioned five percent lower extremity impairment to an individual with a
history of direct trauma, a complaint of patellofemoral pain, and crepitation on physical
examination, but without joint space narrowing on x-rays. The Board finds that the Office
medical adviser properly determined that these findings applied to appellant’s condition and that
appellant was entitled to five percent impairment for the left lower extremity.
Appellant asserts that she has consulted physicians whose reports support a greater
impairment rating of the left lower extremity. No other reports, however, have been received by
the Office. Appellant has not submitted any medical evidence which establishes that she is
entitled to an additional schedule award.
As there is no other probative medical evidence establishing that appellant sustained any
additional permanent impairment, the Office properly found that appellant was not entitled to
more than a five percent permanent impairment to her left lower extremity.
LEGAL PRECEDENT -- ISSUE 2
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that the Office erroneously applied or interpreted a specific point of law; by
2

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

3

Id. at § 8107(c)(19).

4

20 C.F.R. § 10.404.

5

Veronica Williams, 56 ECAB 367, 370 (2005).

3

advancing a relevant legal argument not previously considered by the Office; or by constituting
relevant and pertinent evidence not previously considered by the Office.6 Evidence that repeats
or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.7
ANALYSIS -- ISSUE 2
In the present case, appellant has not shown that the Office erroneously applied or
interpreted a specific point of law; she has not advanced a relevant legal argument not previously
considered by the Office; and she has not submitted relevant and pertinent evidence not
previously considered by the Office. The evidence she submitted is not pertinent to the issue on
appeal. The July 10 and 11, 2008 diagnostic reports contain findings of chondromalacia of the
left patella and noted that she had underwent surgery to ameliorate a torn anterior cruciate
ligament. These reports did not address the relevant issue of whether appellant is entitled to a
schedule award for greater impairment than the five percent impairment already awarded. The
Board has held that the submission of evidence which does not address the particular issue
involved in the case does not constitute a basis for reopening the claim.8 Appellant’s
reconsideration request failed to show that the Office erroneously applied or interpreted a point
of law nor did it advance a point of law or fact not previously considered by the Office. The
Office did not abuse its discretion in refusing to reopen appellant’s claim for a review on the
merits.
CONCLUSION
The Board finds that appellant has no more than five percent permanent impairment to
her left lower extremity. The Office properly refused to reopen appellant’s case for
reconsideration on the merits of her claim under 5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

7

Howard A. Williams, 45 ECAB 853 (1994).

8

See David J. McDonald, 50 ECAB 185 (1998).

4

ORDER
IT IS HEREBY ORDERED THAT the October 10 and July 24, 2008 decisions of the
Office of Workers’ Compensation Programs be affirmed.
Issued: August 6, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

